Citation Nr: 0727323	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  04-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for a shell 
fragment wound scar to the lower abdominal wall.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 
noncompensable initial rating, for a shell fragment wound 
scar to the lower abdominal wall.  The veteran subsequently 
initiated and perfected an appeal of this determination.   In 
March 2007, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  

The veteran also initiated and perfected an appeal of the 
RO's September 2002 denial of a compensable rating for his 
residuals of a shell fragment wound to the right anterior 
thigh.  However, in a May 2006 rating decision, the veteran 
was awarded a 20 percent rating, effective August 2, 2002, 
for residuals of this shell fragment wound disability.  
Generally, a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  However, because the 
veteran stated in his March 2003 notice of disagreement that 
he was appealing only the RO's failure to award a 10 percent 
rating, the Board accepts the May 2006 award as a full grant 
of the benefits sought on appeal.  The Board also notes this 
issue was not subsequently raised by the veteran or his 
representative within the September 2006 Statement of 
Accredited Representative in Appealed Case or at the time of 
the March 2007 personal hearing, suggesting the veteran is 
satisfied with the rating awarded by VA.  


FINDING OF FACT

The veteran's residuals of the in-service shell fragment 
wound consist of a scar of the lower abdominal wall, which is 
not unstable, deep, painful on examination, or in excess of 
929 square centimeters.  It also does not result in any 
limitation of motion of the underlying body part.


CONCLUSION OF LAW

The criteria for the award of a compensable rating for the 
veteran's shell fragment wound scar of the lower abdominal 
wall have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.118, Diagnostic Codes 7802-04 (2006); 38 C.F.R. § 
4.73, Diagnostic Code 5319 (2006); 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-04 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in August 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The August 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

To the extent the 2002 letter was deficient in any respect, 
another letter was sent to the veteran in July 2005, which 
also met the duty to notify provisions.  The veteran was 
informed that he had to submit evidence showing his service-
connected disability had worsened, and was asked for 
information as to the existence of such evidence (i.e., 
medical treatment).  This letter was followed by 
readjudication of the claim in a May 2006 supplemental 
statement of the case.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in September 2005.  38 C.F.R. 
§ 3.159(c)(4) (2006).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected scar since the 
claimant was last examined.  38 C.F.R. § 3.327(a) (2006).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The September 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the award of an increased initial rating, 
any question as to the appropriate effective date to be 
assigned is rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

The veteran seeks a compensable initial rating for his shell 
fragment wound scar of the lower abdominal wall.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

As an initial matter, the Board notes the veteran was 
originally granted service connection under Diagnostic Code 
5319, for disabilities of Muscle Group XIX, muscles of the 
abdomen.  However, his award was later amended to include 
Diagnostic Code 7801, for scars of other than the face, neck, 
or head.  

During the pendency of this claim, the criteria for rating 
skin disabilities were revised, effective August 30, 2002.  
See 67 Fed. Reg. 49590 (2002).  When a law or regulation 
changes while an appeal is pending, the version most 
favorable to the claimant applies, absent legislative intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997).  Revised statutory or regulatory provisions, however, 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The April 2004 Statement of the Case considered the veteran's 
skin disability in light of both the prior and revised 
regulatory provisions for skin disabilities, and provided him 
notice of each.  Therefore, no prejudice to the veteran 
exists in the Board's adjudication of this issue at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory change, scars of other than the face, 
neck, or head, were rated based on size and limitation of 
function of the affected part.  A 10 percent rating was 
assigned under Diagnostic Code 7804, for superficial scars 
which were tender and painful on objective demonstration.  
Scars were also rated under Diagnostic Code 7803, which 
provided that scars which were superficial, poorly nourished, 
with repeated ulceration may be assigned a 10 percent rating.  
These 10 percent ratings represent the maximum schedular 
ratings available under these Diagnostic Codes.  Finally, 
Diagnostic Code 7805 directed that scars may also be rated 
based on limitation of motion or other loss of function of 
the underlying part.  38 C.F.R. § 4.119, Diagnostic Codes 
7803-5 (2002).  In every case where the requirements for a 
compensable rating are not met, a zero percent evaluation may 
be assigned, even if the diagnostic schedule does not provide 
for such a noncompensable evaluation.  38 C.F.R. § 4.31 
(2006).

Under the revised rating criteria, a superficial scar which 
is unstable or painful on examination will still be awarded a 
10 percent rating; otherwise, it will be rated based on the 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-05 (2006).  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  See Note (1) following 
Diagnostic Code 7803.  Under Diagnostic Code 7802, scars, 
other than the head, face, or neck that are superficial and 
do not cause limited motion but involve an area or areas of 
144 square inches (or 929 sq. cm.) or greater may be assigned 
a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2006).  

For the reasons to be discussed below, a compensable rating 
is not warranted for the veteran's shell fragment wound scar 
of the lower abdominal wall.

The veteran was afforded a VA medical examination of his scar 
in March 2004.  He reported the scar over his lower abdomen 
was "essentially asymptomatic", and he denied having any 
post-service treatment of his scar.  On physical examination, 
the veteran's lower abdominal wall scar was 1.5cm by .5cm, 
hyper-pigmented, with central adherence to the underlying 
tissue, puckering, and central depression.  The skin was 
otherwise negative for inflammation, edema, ulceration, skin 
breakdown, or keloid formation.  No pain was evident on 
examination of the scar, and it did not result in limitation 
of motion or other impairment of the abdomen.  

Another VA examination was afforded the veteran in September 
2005.  He again described his scar of the lower abdominal 
wall as asymptomatic.  On physical examination, the scar was 
1.5cm by .5cm, hyper-pigmented and adherent.  Some central 
depression was also present.  The scar was palpable, but 
without pain on examination.  He was also negative for keloid 
formation, ulceration, skin breakdown, or inflammation at the 
site of the scar.  No limitation of motion resulting from the 
abdominal scar was noted.  

The veteran has also received VA outpatient treatment at the 
Tampa VA Medical Center.  On initial examination in February 
2003 his reports of abdominal pain at the site of his shell 
fragment wound scar of the lower abdominal wall were noted, 
according to the clinical notation.  No subsequent complaints 
specific to his abdominal scar are of record.  

At his March 2007 personal hearing, the veteran stated his 
abdominal scar results in some pain of the abdomen, 
especially with heavy lifting.  He reported no other 
significant limitations or impairment resulting from his 
abdominal wall scar.  

After reviewing the evidence of record, the Board finds a 
compensable initial rating is not warranted for the veteran's 
shell fragment wound scar of the lower abdominal wall.  
According to the March 2004 and September 2005 VA examination 
reports, the veteran's scar is essentially asymptomatic and 
results in no limitation of motion or other impairment of the 
abdomen.  It was also not demonstrated to be painful on 
objective examination or unstable, again according to the 
examination reports.  The scar measures less than the 929 
square centimeters required for a compensable rating under 
the revised version of Diagnostic Code 7802.  Likewise, a 
compensable rating under the current version of Diagnostic 
Code 7801 or the prior Diagnostic Codes 7803-5 is not 
warranted, as the veteran's abdominal scar is not 
demonstrated to be deep or result in limitation of motion of 
the underlying joint.  In the absence of any evidence that 
the veteran's scar is superficial, unstable, or painful on 
examination, a compensable rating under either the old or 
revised criteria for skin disabilities is not warranted.  
Finally, inasmuch as the veteran's noncompensable initial 
rating reflects the highest degree of impairment shown since 
the date of the grant of service connection for his abdominal 
scar, there is no basis for a staged rating in the present 
case.  See Fenderson, supra.  

Given the nature of the veteran's service-connected 
disability, consideration must be given to evaluating the 
disability under 38 C.F.R. § 4.73, Diagnostic Code 5319, 
which pertains to muscle injuries affecting the abdominal 
wall, or Muscle Group XIX. Muscle Group XIX includes the 
following functions: support and compression of abdominal 
wall and lower thorax; flexion and lateral motions of spine; 
and synergists in strong downward movements of arm. Muscle 
Group XIX includes the following muscles: rectus abdominis, 
external oblique, internal oblique, transversalis and 
quadratus lumborum. Muscle disability under this provision is 
evaluated as follows: slight (0 percent); moderate (10 
percent); moderately severe (30 percent); and severe (50 
percent). 38 C.F.R. § 4.73, DC 5319.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56. A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions. 38 C.F.R. § 4.55(a). A through- 
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged. 38 C.F.R. § 4.56(b). For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
and impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56(c).

The current noncompensable rating would contemplate a slight 
muscle disability.  Slight disability of muscles involves a 
simple wound of the muscle without debridement or infection. 
The history and complaint include service department record 
of superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. The objective findings include minimal scar, no 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue. 38 C.F.R. § 4.56 (d) (1). 

To warrant a 10 percent rating under Diagnostic Code 5319, 
there would have to be a moderate muscle disability, which 
involved a through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. The history 
and complaint includes service department record or other 
evidence of in-service treatment for the wound, record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in paragraph (c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. The objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56 (d) (2).

In this case, the medical evidence indicates that the veteran 
does not have loss of deep fascia, muscle substance, or 
normal firm resistance of muscles with respect to the 
residuals of a SFW of the abdomen. The competent medical 
evidence indicates that he has no motor strength diminution 
appreciated. With such minimal objective findings and only 
intermittent subjective complaints of pain, the Board finds 
that the veteran's disability is at worst slight and does not 
approximate a moderate impairment.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation for residuals of a SFW of the abdomen under 
Diagnostic Code 5319.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's abdominal scar has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is employed.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against a 
compensable initial rating for the veteran's shell fragment 
wound scar of the lower abdominal wall under either the old 
or revised criteria for skin disorders.  As a preponderance 
of the evidence is against the award of an increased rating, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating for a shell 
fragment wound scar of the lower abdominal wall is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


